                                                           Case 2:18-cv-04457-DJH Document 15 Filed 02/11/19 Page 1 of 9



                                                     1
                                                         Michael C. McKay (023354)
                                                     2   MCKAY LAW, LLC
                                                         7702 E. Doubletree Ranch Rd., Ste. 300
                                                     3
                                                         Scottsdale, Arizona 85258
                                                     4   Telephone: 480.681.7000
                                                         Facsimile: 480.348.3999
                                                     5   Email: mmckay@mckaylaw.us
                                                     6

                                                     7
                                                                                         ARIZONA SUPERIOR COURT
                                                     8
                                                                                           COUNTY OF MARICOPA
                                                     9
                                                         Christopher Megles, an individual; Lonny        Case No. 2:18-cv-04457-DJH
                                                    10
                                                         Gomez, Jr., an individual, on behalf of
                                                    11   themselves and all others similarly situated,   AMENDED COLLECTIVE AND
                                                                                                         CLASS ACTION COMPLAINT
                                                    12                     Plaintiffs,
        7702 E. Doubletree Ranch Road, Suite 300]




                                                                                                         DEMAND FOR JURY TRIAL
                                                    13
                                                                vs.
                Scottsdale, Arizona 85258
McKay Law




                                                                                                         (Hon. Diane J. Humetewa)
                     LAW OFFICES


                      480.681.7000




                                                    14
                                                         Helton Excavating Incorporated, an Arizona
                            LLC




                                                    15   corporation; Jason Helton, an individual;
                                                         and Selena Helton,
                                                    16

                                                    17                     Defendants.

                                                    18
                                                                                           NATURE OF ACTION
                                                    19
                                                                1.     Christopher Megles and Lonny Gomez, Jr. (collectively, “Plaintiffs”) bring
                                                    20
                                                         this action individually and on behalf of all others similarly situated for their Amended
                                                    21
                                                         Complaint against Helton Excavating Incorporated; Jason Helton; and Selena Helton
                                                    22
                                                         (collectively, “Defendants”).
                                                    23
                                                                2.     Plaintiffs bring this action as a collective action under the Fair Labor
                                                    24
                                                         Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”) against the Defendants for their unlawful
                                                    25
                                                         failure to pay wages.
                                                    26
                                                                3.     Plaintiffs also bring this action under the Arizona Wage Act, A.R.S. §§ 23-
                                                    27
                                                         351, 23-353 and 23-355 against Defendants for their unlawful failure to pay wages.
                                                    28
                                                           Case 2:18-cv-04457-DJH Document 15 Filed 02/11/19 Page 2 of 9



                                                     1          4.      Plaintiffs seek to recover unpaid wages, liquidated damages, statutory
                                                     2   penalties, reasonable attorneys’ fees, and all litigation costs.
                                                     3                                  JURISDICTION AND VENUE
                                                     4          5.      This Court has jurisdiction over the subject matter and the parties under 29
                                                     5   U.S.C. § 216(b), and 28 U.S.C. § 1331.
                                                     6          6.      This Court has supplemental jurisdiction over Plaintiffs’ claims under A.R.S.
                                                     7   §§ 23-351, 23-353 and 23-355 and 28 U.S.C. § 1367.
                                                     8          7.      Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because
                                                     9   all or a substantial part of the events or omissions giving rise to the claims occurred in the
                                                    10   state of Arizona within this District.
                                                    11                                              PARTIES
                                                    12
        7702 E. Doubletree Ranch Road, Suite 300]




                                                                8.      Plaintiff Christopher Megles resides in Phoenix, Arizona.
                                                    13          9.      Plaintiff Lonny Gomez, Jr. resides in Phoenix, Arizona.
                Scottsdale, Arizona 85258
McKay Law
                     LAW OFFICES


                      480.681.7000




                                                    14          10.     Defendant Helton Excavating Incorporated is an Arizona corporation with
                            LLC




                                                    15   its principal place of business located at 8552 West Dysart Road, El Mirage, Arizona.
                                                    16          11.     Defendant Jason Helton resides in Surprise, Arizona.
                                                    17          12.     Defendant Selena Helton resides in Surprise, Arizona.
                                                    18                                   FACTUAL BACKGROUND
                                                    19          13.     Plaintiffs have a Commercial Driver’s License (CDL) and have been
                                                    20   employed collectively as CDL drivers for over 20-years.
                                                    21          14.     Helton Excavating Incorporated provides dirt, landscape, and rock delivery
                                                    22   services to customers throughout Arizona. Helton Excavating employs roughly twenty-five
                                                    23   (25) CDL drivers to transport dirt, rock, and other heavy materials to customers in
                                                    24   Arizona.
                                                    25          15.     Helton Excavating secured a lucrative contract to provide services on the
                                                    26   Connect 202 Project. The Connect 202 Project is a $1.77 billion dollar project funded by a
                                                    27   combination of state and federal funds to construct freeways in Maricopa County. The
                                                    28   majority of Helton Excavating’s CDL employees are working on the Connect 202 Project.
                                                                                                       -2-
                                                           Case 2:18-cv-04457-DJH Document 15 Filed 02/11/19 Page 3 of 9



                                                     1          16.    Jason and Selena Helton own Helton Excavating. They both also control the
                                                     2   daily operations of Helton Excavating. Jason Helton hires and fires Helton Excavating’s
                                                     3   employees. He directly supervises employees. He distributes work assignments to
                                                     4   employees. Jason Helton is responsible for determining the pay rates that employees
                                                     5   receive. He collects and reviews employee timecards. He is ultimately responsible for
                                                     6   deciding if, how, and when, employees are paid.
                                                     7          17.    Selena Helton is Jason Helton’s spouse. She acts as the office manager for
                                                     8   Helton Excavating. Together with Jason, she is in charge of gathering employees’ weekly
                                                     9   time cards, processing payroll, and storing payroll records. Selena Helton at times
                                                    10   unilaterally decides to cut employees hours, or reclassify employees hours to reduce the
                                                    11   amount of wages employees receive.
                                                    12
        7702 E. Doubletree Ranch Road, Suite 300]




                                                                18.    Jason Helton hired Plaintiffs to work for Defendants as CDL drivers.
                                                    13   Plaintiffs’ regular rate of pay was set by Jason Helton at $17.00 per hour. Jason Helton
                Scottsdale, Arizona 85258
McKay Law
                     LAW OFFICES


                      480.681.7000




                                                    14   assigned Plaintiffs to drive Freightliner dump trucks. Jason Helton established Plaintiffs’
                            LLC




                                                    15   work schedule on a daily, weekly, and monthly basis. Jason Helton decided when and
                                                    16   where Plaintiffs would work for Helton Excavating.
                                                    17          19.    Plaintiffs were required to do more than just drive trucks. They were
                                                    18   required to provide routine maintenance on the trucks they were assigned to drive. Each
                                                    19   morning upon arrival at work, Plaintiffs were required to inspect the trucks and to ensure
                                                    20   that they were in proper working condition. Inspections included, checking the steering,
                                                    21   air bags, bolts, mechanical components, brakes, axel components, and springs. Plaintiffs
                                                    22   were also required to scrub and power-wash trucks. And Plaintiffs were required to put fuel
                                                    23   in trucks at fuel stations located at Defendants’ headquarters. These activities often
                                                    24   required Plaintiff to work on the truck and at Helton Excavating’s headquarters. Plaintiffs
                                                    25   spent more than one-half hour per day performing these activities.
                                                    26          20.    Plaintiffs kept track of their time working on the trucks before and after
                                                    27   driving the trucks. Plaintiffs’ pay stubs contain a line item for “pretrip inspections.”
                                                    28   Occasionally, Plaintiffs would receive pay for pretrip inspection work. But more often than
                                                                                                   -3-
                                                           Case 2:18-cv-04457-DJH Document 15 Filed 02/11/19 Page 4 of 9



                                                     1   not, Plaintiffs would not receive pay for this work – even though the work was performed
                                                     2   on a daily basis. Defendants would simply refuse to pay Plaintiffs for this work. When
                                                     3   Plaintiffs questioned Jason Helton as to why they were not receiving pay for pre-trip
                                                     4   inspection hours worked, Jason Helton stated that since he did not get paid from
                                                     5   customers for Plaintiffs’ time spent on pre-trip inspections, he therefore would not pay
                                                     6   Plaintiffs for this work. Jason Helton knowingly refused to pay Plaintiffs wages that
                                                     7   Plaintiffs were rightfully owed. Jason Helton also refused to pay other drivers for this work.
                                                     8          21.    Plaintiffs and all the other CDL drivers employed by Helton Excavating
                                                     9   always began work at Helton Excavating’s headquarters located at 8552 West Dysart Road,
                                                    10   El Mirage, Arizona. Then Plaintiffs and the other drivers would be dispatched to jobsites
                                                    11   around the valley. Plaintiffs were often dispatched by Jason Helton to the Connect 202
                                                    12
        7702 E. Doubletree Ranch Road, Suite 300]




                                                         Project in Chandler, Arizona. The drive time from Helton Excavating to the Connect 202
                                                    13   Project varied depending on the particular jobsite, but drive typically took approximately
                Scottsdale, Arizona 85258
McKay Law
                     LAW OFFICES


                      480.681.7000




                                                    14   one hour, often much longer if traffic was a delaying factor. At the end of each workday,
                            LLC




                                                    15   Plaintiffs were required to return the trucks to Helton Excavating’s headquarters.
                                                    16   Regardless of whether the Plaintiffs were dispatched to the Connect 202 Project, or
                                                    17   dispatched elsewhere, they were always required to drive to a jobsite located away from
                                                    18   Helton Excavating’s headquarters. As such, Plaintiffs typically spent about two hours
                                                    19   driving to and from jobsites as part of their workdays. Occasionally, Defendants would pay
                                                    20   Plaintiffs for the travel time to and from jobsites. To be sure, there is a line item on
                                                    21   Plaintiff’s paystubs for “travel time.” But typically Defendants refused to pay Plaintiffs for
                                                    22   travel time because Defendants did not bill their customers for drivers’ travel time.
                                                    23   Defendants typically refused to pay other drivers for travel time as well.
                                                    24          22.    Plaintiff Chris Megles questioned Jason Helton about why he was not being
                                                    25   paid travel time. Jason Helton responded by terminating Plaintiff’s employment.
                                                    26          23.    Defendants submit certified payroll records in connection with work
                                                    27   performed on the Connect 202 Project. Upon information and belief, these payroll records
                                                    28   will show that Defendants did not pay drivers for travel or pre inspection work, but rather
                                                                                                     -4-
                                                           Case 2:18-cv-04457-DJH Document 15 Filed 02/11/19 Page 5 of 9



                                                     1   only paid drivers for the hours that Defendants billed on the Connect 202 Project.
                                                     2          24.     Plaintiffs typically worked far more than 40 hours a week, but Defendants
                                                     3   refused and failed to pay them overtime by not paying Plaintiffs for travel time, which on
                                                     4   average was 10 hours per week, and by refusing to pay Plaintiffs for pretrip inspection
                                                     5   work, which was on average 2.5 hours per week. Thus, Plaintiffs were shorted an average of
                                                     6   12.5 hours of overtime pay each week.
                                                     7                            FLSA COLLECTIVE ACTION ALLEGATIONS
                                                     8          25.     Plaintiffs repeat and re-allege the allegations contained in every preceding
                                                     9   paragraph as if fully set forth herein.
                                                    10          26.     This action is brought as a collective action pursuant to 29 U.S.C. §216(b),
                                                    11   on behalf of Plaintiffs and all other persons who were been employed by Defendants
                                                    12
        7702 E. Doubletree Ranch Road, Suite 300]




                                                         between October 2015 to the present.
                                                    13          27.     Defendants’ failure to pay wages required by the FLSA results from a
                Scottsdale, Arizona 85258
McKay Law
                     LAW OFFICES


                      480.681.7000




                                                    14   sweeping decision to violate the FLSA and does not depend on the personal circumstances
                            LLC




                                                    15   of the members of the FLSA class.
                                                    16          28.     The FLSA class members are similarly situated because they all performed
                                                    17   similar basic duties, responsibilities and activities, and are all subject to Defendants’
                                                    18   unlawful decision to refuse to pay wages owed to their employees. Thus, Plaintiffs’
                                                    19   experience is typical of the experience of the other individuals employed by Defendants.
                                                    20   Although the issue of damages may be individual in character, there is no detraction from
                                                    21   the common nucleus of liability facts.
                                                    22                           RULE 23 CLASS ACTION ALLEGATIONS
                                                    23          29.     Plaintiffs repeat and re-allege the allegations contained in every preceding
                                                    24   paragraph as if fully set forth herein.
                                                    25          30.     This action is also brought as a class action pursuant to Rule 23 of the
                                                    26   Federal Rules of Civil Procedure. The proposed Rule 23 class is defined as follows:
                                                    27   Plaintiffs and all other persons who were employed by Defendants between October 2015
                                                    28   to the present.
                                                                                                    -5-
                                                           Case 2:18-cv-04457-DJH Document 15 Filed 02/11/19 Page 6 of 9



                                                     1          31.      Members of the Rule 23 class are so numerous that joinder of all members is
                                                     2   impractible. The exact numbers of class members is unknown; such information is in the
                                                     3   exclusive control of Defendants; however, Plaintiffs allege the number of class members
                                                     4   consists of approximately 40 individuals.
                                                     5          32.      Common questions of law and fact affect the claims of Plaintiffs and all class
                                                     6   members, and common relief by way of damages is sought for Plaintiffs and all class
                                                     7   members. These common questions of law and fact predominate over any individual
                                                     8   questions that may exist or arise.
                                                     9          33.      Plaintiffs’ claims are typical of absent class members’ claims. All of these
                                                    10   claims arise from the same factual background and legal theories. Plaintiffs and all
                                                    11   members of the class sustained damages arising out of Defendants’ wrongful course of
                                                    12
        7702 E. Doubletree Ranch Road, Suite 300]




                                                         conduct. The harms suffered by Plaintiffs are typical of the harms suffered by the members
                                                    13   of the class.
                Scottsdale, Arizona 85258
McKay Law
                     LAW OFFICES


                      480.681.7000




                                                    14          34.      Plaintiffs will fairly and adequately protect the interests of the class. Plaintiffs
                            LLC




                                                    15   have retained counsel competent and experienced in class action and employment law, and
                                                    16   have no conflict of interest with other class members in the maintenance of this class
                                                    17   action. Plaintiffs will vigorously pursue the claims of the class.
                                                    18          35.      A class action is superior to other available methods for the fair and efficient
                                                    19   adjudication of this controversy because joinder of all members is impracticable.
                                                    20   Furthermore, because the damages suffered by individual class members may be relatively
                                                    21   small, the expense and burden of individual litigation makes it impracticable for the class
                                                    22   to individually seek redress for the wrongs done to them. Plaintiffs believe that class
                                                    23   members, to the extent they are aware of their rights against Defendants, would be unable
                                                    24   to secure counsel to litigate their claims on an individual basis because of the relatively
                                                    25   small nature of the individual damages, and that a class action is the only feasible means of
                                                    26   recovery for the class members. Individual actions also would present a substantial risk of
                                                    27   inconsistent decisions, even though each class member has an identical claim of right
                                                    28   against Defendants.
                                                                                                        -6-
                                                           Case 2:18-cv-04457-DJH Document 15 Filed 02/11/19 Page 7 of 9



                                                     1          36.     Plaintiffs envision no difficulty in the management of this action as a class
                                                     2   action. The advantages of maintaining the action as a class action far outweigh the expense
                                                     3   and waste of judicial effort that would result in separate adjudications of these issues for
                                                     4   each member of the class or the injustice that would result if individual actions could not
                                                     5   be brought due to lack of notice or resources.
                                                     6
                                                                                                    COUNT ONE
                                                     7                                 (Failure to Properly Pay Wages – FLSA)
                                                     8          37.     Plaintiffs repeat and re-allege the allegations contained in every preceding
                                                     9   paragraph as if fully set forth herein.
                                                    10          38.     Defendants were “employers” as defined by the FLSA.
                                                    11          39.     Plaintiffs were a “nonexempt employees” as defined by the FLSA.
                                                    12          40.     Defendants failed to comply with 29 U.S.C. §§ 201 et seq. in that Plaintiffs
        7702 E. Doubletree Ranch Road, Suite 300]




                                                    13   worked for Defendants and Defendants failed to pay their wages as required by the FLSA.
                Scottsdale, Arizona 85258
McKay Law
                     LAW OFFICES


                      480.681.7000




                                                    14          41.     Defendants’ failure to pay wages to Plaintiffs was willful as Defendants either
                            LLC




                                                    15   knew their conduct violated the FLSA, or showed reckless disregard for whether their
                                                    16   conduct complied with the FLSA.
                                                    17          42.     As a result of Defendants’ intentional, willful and unlawful acts, Plaintiffs
                                                    18   have suffered economic damages for which they are entitled to compensation as provided
                                                    19   under the FLSA, including but not limited to back wages, liquidated damages, costs, and
                                                    20   attorneys’ fees.
                                                    21                                            COUNT TWO
                                                                              (Failure to Timely Pay Wages Due – Arizona Wage Act)
                                                    22
                                                                43.     Plaintiffs repeat and re-allege the allegations contained in every preceding
                                                    23
                                                         paragraph as if fully set forth herein.
                                                    24
                                                                44.     Upon information and belief, Defendants were aware of their obligation to
                                                    25
                                                         pay employee wages under to A.R.S. § 23-351.
                                                    26
                                                                45.     Upon information and belief, Defendants were aware that, under to A.R.S. §
                                                    27
                                                         23 351 (A), they were obligated to pay all wages due to Plaintiffs in accordance with their
                                                    28
                                                         established regular pay periods.
                                                                                                     -7-
                                                           Case 2:18-cv-04457-DJH Document 15 Filed 02/11/19 Page 8 of 9



                                                     1            46.   Defendants have willfully failed and refused to timely pay wages due to
                                                     2   Plaintiffs.
                                                     3            47.   As a result of Defendants’ unlawful acts, Plaintiffs are entitled to the
                                                     4   statutory remedies provided by A.R.S. § 23 355.
                                                     5
                                                                  WHEREFORE, Plaintiffs respectfully demand a jury trial and request:
                                                     6
                                                                  A.    For compensatory damages, including liquidated damages pursuant to 29
                                                     7
                                                         U.S.C. § 201 et seq., to be determined at trial;
                                                     8
                                                                  B.    For an order certifying this action as a collective and class action;
                                                     9
                                                                  C.    For treble damages pursuant to A.R.S. § 23-355 to be determined at trial;
                                                    10
                                                                  D.    Judgment in the amount Defendants have been unjustly enriched;
                                                    11
                                                                  E.    Recovery of pre- and post-judgment interest;
                                                    12
        7702 E. Doubletree Ranch Road, Suite 300]




                                                                  F.    For Plaintiff’s resulting consequential damages, in an amount to be proven at
                                                    13
                Scottsdale, Arizona 85258




                                                         trial;
McKay Law
                     LAW OFFICES


                      480.681.7000




                                                    14
                                                                  G.    For Plaintiff’s reasonable attorney’s fees and costs pursuant to 29 U.S.C. §
                            LLC




                                                    15
                                                         201 and other applicable statutory provisions; and
                                                    16
                                                                  H.    For such other and further relief as this Court deems just and proper.
                                                    17

                                                    18
                                                                  DATED: February 11, 2019           MCKAY LAW, LLC
                                                    19

                                                    20                                               /s/ Michael C. McKay
                                                                                                     7702 E. Doubletree Ranch Rd., Ste. 300
                                                    21                                               Scottsdale, Arizona 85258
                                                    22                                               Telephone: 480.681.7000
                                                                                                     Facsimile: 480.348.3999
                                                    23                                               Email: mmckay@mckaylaw.us
                                                    24                                               Attorney for Plaintiffs

                                                    25

                                                    26

                                                    27
                                                    28

                                                                                                      -8-
                                                           Case 2:18-cv-04457-DJH Document 15 Filed 02/11/19 Page 9 of 9



                                                     1                                 CERTIFICATE OF SERVICE
                                                     2          I hereby certify that on this 11th day of February, 2019, I electronically transmitted
                                                     3   the attached document to the Office of the Clerk of the United States District Court,
                                                     4   District of Arizona, using the CM/ECF System which will send notification of such filing
                                                     5   and transmittal of a Notice of Electronic filing to all CM/ECF registrants for this case.
                                                     6

                                                     7   By: /s/ Michael C. McKay
                                                     8

                                                     9

                                                    10

                                                    11

                                                    12
        7702 E. Doubletree Ranch Road, Suite 300]




                                                    13
                Scottsdale, Arizona 85258
McKay Law
                     LAW OFFICES


                      480.681.7000




                                                    14
                            LLC




                                                    15

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27
                                                    28

                                                                                                    -9-
